Citation Nr: 1506772	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975, August 1976 to February 1980, November 1982 to November 1985, and from May 1988 to May 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

During the pendency of the appeal, the Veteran received inpatient psychiatric treatment from May 2013 to July 2013.  As a result, an April 2014 RO decision assigned a temporary 100 percent total evaluation (TTE) under 38 C.F.R. § 4.30 (2014), effective May 20, 2013.  Thereafter, the Veteran's PTSD was again rated as 30 disabling, effective August 1, 2013.  The Board notes that the period of time for which the Veteran was assigned a TTE, from May 20, 2013 through July 31, 2013, he was in receipt of a maximum 100 percent disability rating and the evidence or record does not indicate symptomatology which would warrant an extraschedular rating during that time.  Additionally, the Veteran did not express disagreement with the assignment of the TTE, but has consistently stated his disagreement with the assignment of a 30 percent disability rating for his PTSD; therefore, the Board will not address the Veteran's staged 100 percent TTE herein, as it is not on appeal before the Board at this time.  Rather, the Board will limit its consideration to the periods on appeal, both prior to and since the assignment of the Veteran's 100 percent TTE, for which he is assigned a 30 percent disability rating.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014 and a transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for hepatitis C, tuberculosis, and a cervical spine disability, to include as secondary to DDD of the lumbar spine, have been raised by the record in a December 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine and entitlement to a total disability rating based upon individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, for the entire period on appeal, the Veteran's PTSD has been manifested by moderate symptoms including depression, sleep impairment with nightmares, social isolation, auditory and visual hallucinations, mildly impaired short-term memory, irritability, impaired concentration, and panic attacks occurring more than once per week, all of which are most nearly approximated by occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an increased disability rating of 50 percent for PTSD have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, given the Board's favorable decision below, no further discussion of such duties is necessary regarding the Veteran's claim of entitlement to an increased disability rating for his posttraumatic stress disorder (PTSD).  The Veteran has not alleged any failure of VA's duties to notify and assist.  Indeed, review of the record reveals that he was advised of the information or evidence necessary to substantiate his claim.  In addition, it appears that VA has obtained relevant evidence identified by the Veteran.  


II.  Increased Rating - PTSD  

The Veteran seeks entitlement to an increased disability rating in excess of 30 percent for PTSD.  As discussed more fully below, the Board concludes that the Veteran's PTSD more closely approximates the criteria for an increased disability rating of 50 percent for the entire period on appeal.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider the appropriateness of assigning separate disability ratings for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See id.  The Veteran filed his claim of entitlement to an increased disability rating in excess of 30 percent for PTSD in June 2010; therefore, the relevant temporal period under consideration herein is from June 2009 to the present.  See id.  

The Veteran's service-connected PTSD is rated as 30 percent disabling from January 28, 2008, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a maximum schedular 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the evidence of record during the relevant temporal period, VA treatment records from July 2009 document a depression screen which showed that the Veteran reported and displayed moderate symptoms of depression, including little interest or pleasure in doing things, feelings of depression and hopelessness, sleep impairment, lack of energy, poor appetite, impaired concentration, and some occupational and social difficulty.  However, he did not experience suicidal ideation, homicidal ideation, or hallucinations.  A July 2009 PTSD assessment and treatment plan documents that the Veteran's memory was impaired and that he experienced visual hallucinations, reported as seeing shadows or movement.  

The Veteran was afforded a VA examination in August 2010.  The examiner noted that he was currently in psychiatric treatment for his PTSD, including group therapy, and that he continued to endorse PTSD symptoms, which the examiner noted as follows: impaired attention span, preoccupied thoughts, sleep impairment with nightmares, irritability, fair impulse control with a history of violence, withdrawn, and mildly impaired short-term memory.  The Veteran reported that he was currently employed, and the examiner identified problems of decreased concentration and poor social interaction related to his occupational functioning; it was noted that the Veteran had gotten into a fight with a coworker six months prior.  The examiner continued the diagnosis of PTSD and assigned a current GAF score of 55-60, which is reflective of moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Finally, regarding the effects of the Veteran's PTSD upon his social and occupational functioning, the examiner noted that there was reduced reliability and productivity due to the Veteran's irritability and impaired concentration.  

Thereafter, until the Veteran was admitted to a residential PTSD program in May 2013, VA treatment records are sparse regarding the Veteran's ongoing PTSD treatment.  An August 2011 unrelated treatment note contains a review of systems which documents negative psychiatric findings for suicidal ideation, homicidal ideation, and hallucinations.  In November 2011, it was noted that the Veteran was not taking any medication for his PTSD and that he had finished therapy.  In August 2012, another unrelated treatment note contains a review of systems which documents negative psychiatric findings for suicidal ideation, homicidal ideation, and hallucinations.  However, shortly thereafter, in November 2012, the Veteran picked up an application for residential PTSD treatment.  In January 2013, he completed the application, and in March 2013, he was referred for the residential PTSD program by a treating physician.  

In May 2013, the Veteran was admitted to a residential PTSD treatment program and underwent a mental health intake evaluation, at which time he reported major depression two to three months prior, with present symptoms of depression occurring every one to two days.  He endorsed psychiatric symptoms including depressed mood, anhedonia, decreased appetite and weight loss, insomnia, psychomotor agitation, fatigue, inappropriate feelings of guilt and worthlessness, difficulty concentrating and making decisions, and auditory hallucinations.  He underwent a battery of psychiatric testing which revealed mild to moderate symptoms, and was ultimately diagnosed with PTSD and assigned a GAF score of 55.  

As noted above, the Veteran is in receipt of a 100 percent TTE as a result of his residential PTSD treatment effective from May 2013 through July 2013.  While the Board does not address the Veteran's staged 100 percent TTE herein, the Board will discuss the Veteran's relevant symptomatology during his period of residential treatment, to the extent that it reflects the Veteran's ongoing moderate PTSD symptoms supportive of the Board's decision herein to assign an increased 50 percent disability rating for the entire period on appeal, irrespective of the period for which the Veteran was assigned a 100 percent TTE.  

VA treatment records from May 2013 reflect that the Veteran missed his first individual therapy appointment and that he had gotten lost on his floor and in the main hospital.  Additionally it was noted that the Veteran would participate in group therapy, but that his comments were unrelated and off topic.  It was also noted that the Veteran was working at a routine job, and that any change was difficult for him to manage.  Treatment records from June 2013 document that the Veteran continued to participate in the residential treatment program, but that when he participated in group therapy sessions, his comments were tangential and unrelated.  In July 2013, the Veteran completed his seven-week residential PTSD treatment program.  He was discharged with a continuing diagnosis of PTSD, and a GAF score of 50.  

Following his residential PTSD treatment, VA treatment records are again sparse as to findings regarding the Veteran's ongoing PTSD symptomatology.  Entries from March 2014 and September 2014 reflect only that the Veteran's PTSD was stable on prescribed medication.  

Based upon the evidence reviewed above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's PTSD more closely approximates the criteria for an increased 50 percent disability rating for the entire period on appeal.  

As discussed above, as early as July 2009, even prior to filing his claim for an increased disability rating for PTSD, the Veteran displayed moderate symptoms including depression, sleep impairment, lack of energy, poor appetite, impaired concentration, impaired memory, visual hallucinations, and some occupational and social difficulty.  

In August 2010, not long after filing his claim for an increased disability rating, the Veteran was afforded a VA examination which documents his ongoing PTSD treatment at that time and symptoms including impaired attention span, preoccupied thoughts, sleep impairment with nightmares, irritability, fair impulse control with a history of violence, withdrawn, and mildly impaired short-term memory, decreased concentration, and poor social interaction.  The assigned GAF score of 55-60 is consistent with of moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Significantly, the VA examiner found that the Veteran's PTSD symptoms met the criteria for occupational and social impairment with reduced reliability and productivity, which is specifically contemplated by a 50 percent disability rating.  

While the Board acknowledges that the record is far from clear regarding the manifestations of the Veteran's PTSD following his August 2010 VA examination until his admission to a residential PTSD program in May 2013, the Board does find it probative that as early as November 2012, the Veteran sought out an application for the residential program, which is indicative that the Veteran was experiencing a level of severity that he felt required such intensive treatment.  Moreover, the Board finds it significant that at the time of his admission to the residential treatment program, the Veteran's assigned GAF score was 55, indicating that his PTSD symptoms had not improved beyond the severity of those symptoms noted in the August 2010 VA examination.  Moreover, upon his discharge from completion of the residential treatment program, the Veteran's GAF score had dropped to 50, signifying that his symptoms had increased in severity.  

Subsequent to his discharge from the residential treatment program, VA treatment records again do not contain a clear picture of the severity of the Veteran's PTSD.  As noted above, VA treatment notations in March 2014 and September 2014 merely indicate that the Veteran's PTSD was stable with his prescribed medication.  

The Veteran has consistently reported that his PTSD is more severe than is adequately represented by the assigned 30 percent disability rating.  At the December 2014 Board hearing, the Veteran testified that he was unable to work due to his symptoms, including irritability, stress, and isolation.  He also reported that he experienced panic attacks more frequently than once per week.  The Veteran is competent to report his symptoms of PTSD as he experiences them through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his statements are afforded due probative weight by the Board.  

The Board has also considered whether a disability rating in excess of 50 percent is warranted for any period on appeal.  In order to warrant an increased 70 percent disability rating, the Veteran would need to display occupational and social impairment with deficiencies in most areas, which he has done during the relevant period.  VA treatment records consistently document a lack of suicidal ideation; moreover, while the Veteran has competently reported that he experiences panic attacks more than once per week, they do not appear to be near-continuous such that they affect his ability to function independently, appropriately and effectively.  He has not displayed neglect of personal appearance and hygiene.  Importantly, the August 2010 VA examiner found that his primary symptoms of PTSD resulted in reduced reliability and productivity, consistent with the 50 percent disability rating assigned herein, rather than deficiencies in most areas, according to the relevant criteria.  Additionally, the GAF scores of record, 55-60 as assigned by the August 2010 VA examiner, 55 at the time of admission to residential PTSD treatment, and 50 at the time of discharge from residential PTSD treatment, are most consistent with the assigned 50 percent disability rating and reflective of the Veteran's moderate symptoms during the period on appeal.  Finally, the Veteran has not shown total occupational and social impairment necessary for an increased 100 percent disability rating at any time during the rating period.  

In sum, the evidence discussed above is most closely approximated by a 50 percent disability rating for occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, DC 9411.  Therefore, resolving reasonable doubt in the Veteran's favor, a disability rating of 50 percent for his PTSD is warranted for the entire period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including panic attacks, depression, anxiety, suspiciousness, sleep impairment, social isolation, anger, impaired concentration and memory, suicidal thoughts, and inability to work for others, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial evaluation for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's PTSD disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

An increased disability rating of 50 percent for PTSD is granted for the entire period on appeal.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in order for the AOJ to provide proper notice and to adjudicate the issue of a TDIU rating in the first instance, to afford the Veteran a current VA examination regarding his lumbar spine disability, and to obtain updated VA treatment records.  


I.  TDIU  

The United States Court of Appeals for Veterans' Claims (CAVC) has held that a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such is reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

In December 2014, the Veteran submitted his VA Form 21-8940, Application for Increased Compensation Based on Unemployability, which explicitly raises the issue of a TDIU rating.  Additionally, the Veteran provided testimony at his December 2014 Board hearing regarding his inability to maintain employment.  

The Board notes that the Veteran is service-connected for the following disabilities:  PTSD (50 percent disabling from January 28, 2008, 100 percent disabling from May 20, 2013, and 50 percent disabling from August 1, 2013), DDD of the lumbar spine (20 percent from May 20, 2009), facial numbness and palsy (10 percent disabling from January 28, 2008), tinnitus (10 percent disabling from May 4, 2011), right shoulder impingement (10 percent from November 28, 2011), left knee tendonitis (10 percent from November 28, 2011), and left ankle tendonitis (0 percent from November 28, 2011).  Such percentage disability ratings meet the schedular criteria for consideration of a TDIU rating from May 4, 2011.  38 C.F.R. § 4.16(a) (2014).  Moreover, the Board is mindful that it has herein remanded the Veteran's claim of entitlement for an increased disability rating for a lumbar spine disability, which could affect the Veteran's assigned combined disability rating.  In any event, a TDIU rating on an extraschedular basis is not precluded for any period on appeal.  38 C.F.R. § 4.16(b).  Thus, upon remand, the AOJ should address the matter of a TDIU rating in the first instance, to include consideration of a TDIU rating on a schedular or extraschedular basis as appropriate.  


II.  Lumbar Spine Disability

The Veteran contends that his lumbar spine disability has worsened since the most recent November 2009 VA medical examination.  The United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  Thus, the Veteran should be afforded a new VA examination to assess the current severity of his lumbar spine disability.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


III.  VA Treatment Records

Finally, upon remand, any updated VA treatment records should be obtained and associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim, such as treatment records and vocational rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice with respect to his claim for a TDIU rating and ask the Veteran to furnish any additional information and/or evidence pertinent to his TDIU claim.  

2.  Obtain the Veteran's outstanding VA treatment records and associate them with the claims file.  Properly document all efforts to obtain such records, including any negative responses received.  

3.  Schedule the Veteran for a VA medical examination to determine the current severity, manifestations, and effects of the Veteran's lumbar spine disability.  Provide the examiner with the Veteran's entire claims file for review, including any electronic records.  The lumbar spine findings reported should include ranges of motion, any associated neurological effects, and the duration of any incapacitating episodes over the year preceding the examination.  

4.  Then, readjudicate the Veteran's claim of entitlement to an increased disability rating for his lumbar spine disability.  

5.  Next, adjudicate the issue of entitlement to a TDIU rating in the first instance, to include consideration of a TDIU rating on a schedular or extraschedular basis as appropriate in light of the evidence of record, to include any development undertaken as a result of this remand.  

6.  If any benefit sought on appeal remains denied, issue a statement of the case (SOC), or a supplemental statement of the case (SSOC) as appropriate, to the Veteran and his representative, and provide a reasonable opportunity to respond.  The appeal should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


